DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 8, 10-13-15, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (DE 10 2006 023 920).
DE 10 2006 023 discloses an elevator car (2) and method defining an interior space comprising:
at least one opening (figure 1) providing a passage between the interior space (figure 1) and the exterior of the elevator car (2); and at least one sensor (19) configured for detecting any object extending through the at least one opening (figure 1).
	DE 10 2006 023 discloses the elevator car (2) and method, wherein the object is a part of a human body or a tool used by a mechanic (see Description: - “During a maintenance operation is the car ceiling 8 be entered by at least one tester. For detecting a reduction in standby the car ceiling 8 are optical sensors 19 is provided, which enter into the car surface 8 register by a Person. The optical sensors 19 photobeams are configured as a. May further be provided, that the optical sensors emit light, in the event of the car ceiling on. 8 scattered on the Person entering from the optical sensors 19 is received.”).
DE 10 2006 023 discloses the elevator car (2), wherein the at least one sensor (27) is configured for establishing a virtual safety curtain extending across the at least one opening (figure 7).

DE 10 2006 023 discloses the elevator car (2), wherein the at least one sensor  includes at least one of a light emitter, in particular a laser emitter, a light detector, in particular a laser detector, an ultrasound emitter, an ultrasound receiver, a radar wave emitter, a radar wave receiver and an optical camera, or any combination thereof (see Description: - “The optical sensors 19 photobeams are configured as a. May further be provided, that the optical sensors emit light, in the event of the car ceiling on. 8 scattered on the Person entering from the optical sensors 19 is received”).
	DE 10 2006 023 discloses the elevator car (2), further comprising a platform (7) allowing a mechanic standing on the platform (7) to reach through the at least one opening (figures 2, 5, and 6).  (See Description: - “5 shows a fifth car assembly 23, comprising a displaceable bottom 7 comprises. The slidable bottom 7 device at a 16 suspended for raising and lowering. It further comprises a locking means 17provided, in which the bottom 7 is blocked. To do so via a pivot 18prevented, that the bottom 7 can be moved upward …” and “”This is in contrast to a movable bottom 7, which is a device 16 for raising and lowering of the floor is suspended, is moved upward. In order to permit a method, a locking means is 17deactivated. The locking means 17is driven by an unillustrated controller, when using optical sensors 19 a location of a Person…”).
	DE 10 2006 023 discloses the elevator car (2), wherein the at least one opening is formed at or in a top of the elevator car (figures 1 and 7).
DE 10 2006 023 discloses the elevator car (2), wherein the at least one opening is formed in a sidewall (door) of the elevator car (2) (figure 1).
DE 10 2006 023 discloses the elevator system comprising a hoistway extending between a plurality of landings (figure 1); at least one elevator car (2) configured for moving along the hoistway  between the plurality of landings (figures 9-10); and an elevator drive (inherent) configured for moving the elevator car (2) along the hoistway.
DE 10 2006 023 discloses the method of moving an elevator car (2) in an elevator system, wherein the method includes: providing input to the elevator drive via the input device (inherent); moving the elevator car (2) according to said input; determining the current position of the elevator car; and stopping and preventing any movement of the elevator car (2), when the sensor (19, 27) detects an object, in particular a part of a human body or a tool, extending through the at least one opening and the determined position of the elevator car is within a predetermined distance from an end of the hoistway and/or the elevator car is moving towards said end of the hoistway reducing the distance between the elevator car (2) and the end of the hoistway even further (See Description: -  “In another variant, the surface area is shifted, when a force exceeding a force threshold value to the surface region. A lock is a weak point of the face portion for example when the power threshold broken. Further may be provided, that the force applied to the area based on this measurement value is measured by a force sensor and a displacement is introduced by means of a control. A shift is initiated e.g. by further, a suspended mounted area, or with a counterweight balancing is pressed against an end stop, when the power threshold value against the holding force of the counterweight can be shifted. The force threshold value is preferably dimensioned, an injury between the surface region and a face of a Person is at least .”).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2006 023.
DE 10 2006 023 is discussed above.  DE 10 2006 023 does not disclose an opening in the bottom of the elevator.
However, based on the design of DE 10 2006 023, which provides an opening in the top of the elevator, it would have been obvious to one of ordinary skill in the art, to utilize the teachings and design provided by DE 10 2006 023, wherein a duplicate part can be formed to provide bottom access in a same manner as top.
	Official Notice is taken with respect to it being well known in the art to utilize alarms or audible sounds to indicate a sensor has been activated.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063. The examiner can normally be reached M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MTF
6/30/2022
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837